FILED
                             NOT FOR PUBLICATION                               DEC 05 2011

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



IBRAHIMA SYLLA,                                  No. 10-71175

              Petitioner,                        Agency No. A029-839-828

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted November 18, 2011 **
                                   Portland, Oregon

Before: FISHER, PAEZ, and CLIFTON, Circuit Judges.

       Ibrahima Sylla petitions for review of the Board of Immigration Appeals’

dismissal of his appeal from an order of removal. We deny the petition for review.

       To prevail on a due process claim, Sylla must demonstrate that the

administrative proceeding was “so fundamentally unfair that [he] was prevented

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
from reasonably presenting his case” and that the alleged violation prejudiced his

case. Colemenar v. INS, 210 F.3d 967, 971 (9th Cir. 2000) (quoting Platero-

Cortez v. INS, 804 F.2d 1127, 1132 (9th Cir. 1986)). Prejudice occurs when “the

outcome of the proceeding may have been affected by the alleged violation.”

Reyes-Melendez v. INS, 342 F.3d 1001, 1006 (9th Cir. 2003).

      In the September 15, 2008 order, the Immigration Judge referenced Sylla’s

“pattern of non-cooperation” and “pattern of delay for the sake of delay” as well as

Sylla’s “lack of candor” in alleging a false marriage on his original visa

application. The IJ’s expressions of exasperation did not rise to the level of bias.

In Liteky v. United States, 510 U.S. 540, 555–56 (1994), the Supreme Court

explained that “expressions of impatience, dissatisfaction, annoyance, and even

anger” cannot independently establish bias.

      Furthermore, Sylla does not argue that the IJ’s alleged bias affected the

outcome of his case and we cannot “manufacture arguments for [him].” Indep.

Towers of Wash. v. Washington, 350 F.3d 925, 929 (9th Cir. 2003) (quoting

Greenwood v. Fed. Aviation Admin., 28 F.3d 971, 977 (9th Cir. 1994)). Because

Sylla did not establish that he was prejudiced by the actions of the IJ, including the

rescheduling of the hearing, his due process argument fails.




                                           2
      To qualify for cancellation of removal under § 240A(b)(2)(A) of the

Immigration and Nationality Act, Sylla must prove that he was battered or

subjected to “extreme cruelty” by a spouse or parent. In Hernandez v. Ashcroft,

345 F.3d 824, 839 (9th Cir. 2003), we held that “extreme cruelty” encompasses the

“nonphysical aspects of domestic violence.” The BIA did not err in noting Sylla’s

gender, size, and strength because those attributes were relevant to any claim that

Sylla was a victim of physical abuse. Although the IJ and the BIA highlighted

these attributes, they additionally considered Sylla's claim that he was the victim of

nonphysical spousal abuse. The agency rejected this claim on the merits, and the

conclusion was supported by substantial evidence. “[E]very insult or unhealthy

interaction in a relationship does not rise to the level of domestic violence.” Id. at

840. Although a large, strong man can be the victim of “extreme cruelty,” the

abuse that Sylla alleged did not rise to that level.

      PETITION DENIED.




                                            3